DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Zhu et al. (US 2013/0288507).
Regarding claim 1, Zhu et al. disclose a system, comprising:
a Printed Circuit Board (21);
a communication port receptacle (21) of the PCB; and
a port retention apparatus (20, 23) adapted to hook onto the PCB and over the communication port receptacle;
wherein the port retention apparatus comprises a latch (201) to engage an existing (63) tab on a connector of a cord (4) to create an interlock and hold the connector within the communication port receptacle when the connecter is inserted into the communication port receptacle, wherein the latch extends down from a top surface and into a corresponding top surface of the connector of the cord when the connecter is inserted into the communication port receptacle.

Regarding claim 2, Zhu et al. disclose the port retention apparatus further comprises a first portion (20), a second portion (23), and an aperture (un-numbered, the space formed by the first and second portion for allowing the connector to enter).

Regarding claim 3, Zhu et al. disclose the latch extends into the aperture from an underside of the top surface and an inside surface of the first portion.

Regarding claims 7-9, Zhu et al. substantially disclosed the claimed invention except the receptacle is being as mini Universal Serial Bus (USB) port, a micro Universal Serial Bus (USB) port, or a a mini display port.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  Ex Parte Masham, 2 USPQ2d 1647 (1987).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2013/0288507).
Regarding claim 12, Zhu et al. disclose an apparatus, comprising:
a first portion (20);
a latch (201);
a second portion (23) comprising a tongue; and
an aperture defined by an inside surface of the first portion and a top surface of the second portion; 
wherein the latch extends down from the inside surface into the aperture;
wherein the latch is adapted to push into an existing tab (63) on a connector of a cord (4) to create an interlock and to secure the connector when the connector is inserted into a communication port receptacle on a Printed Circuit Board (PCB), wherein the latch extends down from the inside surface of a top surface and into a corresponding top surface of the connector of the cord when the connecter is inserted into the communication port receptacle;
wherein the aperture is sized to receive an outer surface of the communication port receptacle and a corresponding portion of the PCB;
wherein the single component adapted to hook onto the corresponding portion of the PCB and surround an outer surface of the communication port receptacle.


[AltContent: textbox (tongue)][AltContent: arrow]		
    PNG
    media_image1.png
    269
    437
    media_image1.png
    Greyscale


Regarding claims 13-15, Zhu et al. substantially disclosed the claimed invention except the receptacle is being as mini Universal Serial Bus (USB) port, a micro Universal Serial Bus (USB) port, or a a mini display port.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  Ex Parte Masham, 2 USPQ2d 1647 (1987).

Allowable Subject Matter
Claims 4-6, 10-11, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record failed to teach the tongue extends from the front surface horizontally towards the back surface along the bottom surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/            Primary Examiner, Art Unit 2833